Hon. 0. P. lookhart, ChaiZmrm
Board of Insuranoo h8ml88loner8
Au4tla, Teu8

Dear Sirs                                 oplmlom R4. Q-3910
                                          Roe Stat4 or uqr,other lrtoroetmd
                                              pai-@-aould mgge8t to oourt
                                              that a raooimr 'Ia8r4mw4d.

          Your request for an opinion of thlr dsprtmmt   ir an f4llom:

'On Haroh 30, 1938, th4 ,Utateof T4za8,,'aotlmg w amd through it8 ~duly 4140~
t4d, qurllfisd amd aotlng Attamoy Gemoral, Ullll8m HoCrar, at th8 ,speolal
in8%6YlO4 'ia Z-4QU88,* Of th4'k0ar&Of bWamo4     ,+6.d861O,I4~6 1 flJ4d oPu.8 ,&.
59,771 in &,126th      M8trlot'Court of lbavi8 COunty. The p4tlt&om alleged that
the d4f4mdamt,Rapnblio Umderwrit4r4, an lmt8r-iaburamw aohango, wa8,in8olr-
en+, and r8qu48t4d th4 l   pp4lmtm4mt,4f a r404lvir.

*On th8 ,4sa4 day, a# order'wu 4nt4r4d app4imtlmg Curt18 I. Hill a8      4qar%4
Beo~lver amd J&m Atkimsom a8 Attormrgfar th8 Reoeiyw.

“On ‘baocmbsr 17, 1938, a final judgp4n! -6 4akr4d, direotimgth4 lZ4o4lver
and Attormsg th4WbOfor8 app4lmMd to liquidate th4 ,afhir8 of th4 Pint.

"On Maroh 24, 1941, th4 R444i~4r fil4d hi8 SUppkK&al    rqort,‘qa fh8 affair8
of Oh4 R4oelvur8hip 8h4Wim& that virtually all a88ot8 had ?~44n+&uobd to
oash, and that their va4 tha Q ham&for dlstribptlom the 4ua &f #23,426.66.
It further 4h4w8d.that umpald prlwl~ olainu ‘q4ubhbd   to abut: #6,ooO.00,
Pnd that all&d   geasml olaimm amourkd t4 #176,150&O.

"01 Maroh 26, 1941,'am ord8rra8 8mtorWumd8r th8 R4481?4r'8 appIicbio8
filed %h4 8M   dw gramtimg him authority t0 king am a8808P8Dt 8Ui     6g6im8‘Y
the maborl%4r8 of th4 defbriotflea la ord@r to raise 8uffioi4mt fumd4 to &my
th4 approved olairrm,with 4xp4n848 whlohw4reto   inoludo atbrm~18   fee8 of
26% and aeawmWmb~8   fee8 4f 15% of th4 grO88 reow4ny.   6uoh a ruit wa8
fil4d ly th8 Bewfv4r 48 July 30, 1941, bbimg BO . 86,362 om the'DoOk8t of th4
98th M8W'lct Cerrrfoi ‘hWd.8 COUUtye

“Arfele     60684,
                VWmom'8 R.C.S., anaot4d w th4 46th Ingi8latiro In 1959~pro-
vld4s a n4w pro48dur4 for llquldatiom8 of th4 84I"ther8 OOSIO8X'm4deIji8+h4
'belIsPof the wrlt4r that th4 fllimg of th4 abam nwmtlon8d emu64 Ro. 93,369
omsjitute8 in foot a r4-opsmimg of a olrtu~~y'olO84d r4ooiv4nhlp.       H4 18
further of ths opinion that 8UOh addltiomal admlnl+r&lo8   ef the affair8 of
thla rsodv4rshlp a8 may bs n8488sup   cam be moro 4oOmdoally   oomduotod, 4md
with grat4r bnefitto all oomoerm4d, if th4y are handled und4rth8 authority
of Ptiole 60680.
Hon. 0. P. Lookhart,p4g4 2 (0.6910)



*Your opinionis, therefore,r88peatfUly requ48tsda8 follorrc

"1. Is there legal authorityfor the interv4mtlonof the Stat8 lnthi8 matt4r,
r4questingthatfurth4rlchainistratlor of th4affairs of th4 reoslsershipof th8
Rspublio&dsrwrlt8r8 38 oollduotsdunder the prwislons of Artlols 606808

“2.  Ip 40, what ar4 th4 duties Plrdpowers of the Board of In8uraao4Comlssion-
4r8 In lastltutiagsuch rotion?"

       Ilbheld In our OplmionNo. O-6696 that Artiol460680 of th4 Rwl84d civil
Statutesof TQxas,whioh appremtly requiresthe oourt to appoint the statutory
liquidatorof the Board cb Imt%rPmoO Comission4rs as r404iverfor lmsolv4~ ln-
Nranw   oom&~3ie8,oould not In any w4mt be ratrosp8otlvsSO a4 to r4qulreth4
court to rem8 rsoelversappointed prior to the effeotlvedate of suoh statute
aad appoilrtths 8tatutoryliquidatora8 receiverto completethe litigation. lh
furtherheld that duoh shatut8vas mersly directory,and that to coastrueti 8-4
as maadatorguponthe oourt to app4iatthe 8tatutoz-y llatidatora8 reoeivsrmuld
r4ndsrthe spme unoonstlkdiomal. We 844 no OOoaSioX  to ohage or modify suoh
opinion.

       Rth this explanationof our prior opinion,w4 p888 to a oonaideratlon of
your first question. The Stat4 of Texas is sow plaintiffla the Oa88 under aon-
sideration,th4 88184b8iSg styl4dr"The Stat4 of Tams T. Republlo~d4nn%ten,
C8u84 &.~~591771,ln the 126th DlstriotCourt,"ati hen04 no lntervsntion, as that
t4rm is known in law, is n40888aZ'y.The Bktcif'Tera8, as vmlla 8 say other ln-
terested party, could,by propermotion, suggestto the oourt th4t the pr484nt
reoeiverbe rearoved and the statutoryliquidatorsub8tltutedthsr4for. 6uoh mo-
tion, of o-84, must lm 8upporOedby 8ti oompeteatwideno4 as to the necessity
and ths desirablli~ of the ohang4. 'Th4judgd of the court,having the Fer 8nd
authorityto seleotand appointr4oeiv4r8,would, If the svidenosjustlfl4dand
requiredsuoh action,r-4      the pr4sentreaalver. If suohwere done,th4oourt
couldthea appointths statutoryliquidatoror am other person he desires. Cloar-
ly, under our abarrsmentionedopinion, he would not be r4quiredto appointyour
liquidator.

       YOU sulmitno faotswith ~rourInquirywhich would justi* thio depsetmezrt la
filinga motion to hav-4th4 prsssatreceiwr raslwsdand ths statutoryliquidator
appointed. If you ar4 la posr48slonof faots which, In your opinion,shouldbe made
kaown to the aourt,ws ask tb8t you kindly advise In order that ws mlghtdst4wias
the advisabilityof flllag such motioa.

U:GO:e&‘w                                                 Yours veryt-uly

APPROVED SEP 19, 1941                            ATTOHliEY
                                                         GEREXU OFTEXAS
I*/ Grover 84llers
FIRSTASSISTANT                                  %   /*/   Lloyd f-=‘~~
ATTORNEY mlmRAL

Approved:OpinionColmnittee
         By B.W.B.Chalnmn